 



EXHIBIT 10.12
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
March 15, 2006, by and between HYPERCOM CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 31, 2005, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1.  Section 1.1. (a) is hereby amended (a) by deleting “July 31, 2006” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “March 31, 2008,” and (b) by deleting “Ten Million
Dollars ($10,000,000.00)” as the maximum principal amount available under the
Line of Credit, and by substituting for said amount “Five Million Dollars
($5,000,000.00),” with such changes to be effective upon the execution and
delivery to Bank of a promissory note dated as of March 1, 2006 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.
     2.  Section 1.1. (b) is hereby deleted in its entirety, and the following
substituted therefor:
“(b)   Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue commercial and/or standby letters of credit for the account
of Borrower (each, a “Letter of Credit” and collectively, “Letters of Credit”);
provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Four Million Dollars ($4,000,000.00). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid

-1-



--------------------------------------------------------------------------------



 



by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.”
     3.  The following is hereby added to the Credit Agreement as Section 3.2.
(c):
“(a)   Additional Letter of Credit Documentation. Prior to the issuance of each
Letter of Credit, Bank shall have received a Letter of Credit Agreement,
properly completed and duly executed by Borrower.”
     4.  Section 4.9. (a) is hereby deleted in its entirety, and the following
substituted therefor:
“(a)   Tangible Net Worth not less than $150,000,000.00 at any time, with
“Tangible Net Worth” defined as the aggregate of total stockholders’ equity plus
subordinated debt less any intangible assets.”
     5.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     6.  Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

          HYPERCOM CORPORATION   WELLS FARGO BANK, NATIONAL ASSOCIATION        
  By: /s/ Scott Tsujita   By: /s/ Jon Kenney  
 
Scott Tsujita,
SVP-Finance, Treasury & Investor Relations    
 
Jon Kenney,
Vice President

-2-